                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                              SOUTHWESTERN DIVISION
 UNITED STATES OF AMERICA,                           )
                                                     )
                                 Plaintiff,          )
                                                     )
                       v.                            )       Case No. 3:14-05010-CR-RK
                                                     )
 STEVEN RAY COTTLE, JR.,                             )
                                                     )
                                 Defendant.          )
ORDER DENYING MOTION FOR RECONSIDERATION OF SUPERVISED RELEASE
        Before the Court is Defendant Steven Ray Cottle, Jr.’s motion for reconsideration of
supervised release. (Doc. 66.) After careful consideration, and for the reasons set forth below, the
motion is DENIED.
        Defendant first argues that a lifetime of post-release supervision is an illegal sentence. This
argument is without merit.       Defendant was convicted of receipt and distribution of child
pornography in violation of 18 U.S.C. §2252(a) and (b)(1). Such a conviction carries with it a
maximum sentence of not more than 20 years, and a lifetime of supervised release. 18 U.S.C. §
2252(a) and (b)(1) (2016). Defendant was sentenced to 240 months with a lifetime of supervised
release. The Eighth Circuit has held a sentence is not illegal, so as to be correctable at any time if
the punishment meted out was not in excess of that prescribed by the relevant statute, multiple
terms were not imposed for the same offense, or the terms of the sentence itself are not legally or
constitutionally invalid in any other respect. See United States v. Peltier, 312 F.3d 938 (8th Cir.
2002). Thus, Defendant’s sentence was not illegal, and Defendant’s motion for reconsideration
on this point will be denied.
        Second, Defendant argues he was not afforded a jury trial. This, too, is without merit.
Defendant pleaded guilty and made a knowing, voluntary, and informed decision to waive his right
to a jury trial.

        Third, Defendant argues his sentence is illegal in light of the Supreme Court’s decision in
United States v. Haymond, 588 U.S. ––, 139 S.Ct. 2369 (2019). Since Cottle is utilizing the
Supreme Court’s decision in Haymond, it would appear that he is seeking relief under § 2255(f)(3).
However, the Supreme Court did not make Haymond retroactively applicable; and even if it did,



            Case 3:14-cr-05010-RK Document 68 Filed 06/22/20 Page 1 of 2
the Haymond decision does not support Cottle’s argument. The Supreme Court did not hold
specifically in Haymond that Haymond is retroactively applicable to cases on collateral review,
nor did the Supreme Court issue a case or combination of cases that explicitly or implicitly would
hold Haymond retroactive for § 2255 motions. Further, Haymond does not concern supervised
release conditions, but rather concerns a supervised release violation sentence. Defendant has not
been sentenced to a new supervised release violation sentence. Thus, Haymond’s rule is not
applicable to Cottle’s proposed claim.

       Accordingly, and for the reasons set forth above and in the Government’s brief,
Defendant’s motion for reconsideration (Doc. 66) is DENIED.

       IT IS SO ORDERED.




                                             s/ Roseann A. Ketchmark
                                         ROSEANN A. KETCHMARK, JUDGE
                                         UNITED STATES DISTRICT COURT

  DATED: June 22, 2020




          Case 3:14-cr-05010-RK Document 68 Filed 06/22/20 Page 2 of 2
